Citation Nr: 1019233	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  06-25 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

William Alan Nelson II, General Attorney


INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Unfortunately, further development 
of the evidence is required before the Board can adjudicate 
the Veteran's pending claim of entitlement to service 
connection for bilateral hearing loss.

The appeal is REMANDED to the RO, through the Appeals 
Management Center (AMC).  VA will notify the appellant if 
further action is required on his part.


REMAND

The Veteran claims entitlement to service connection for 
bilateral hearing loss.  In support of this claim, he 
submitted private medical records dated 1976 - 2005 and VA 
outpatient records dated 2002-2006 indicating that he 
currently suffers from hearing loss and wears bilateral 
hearing aids.  The Veteran also reports experiencing hearing 
loss symptoms since active service.  His military service 
records indicate that he served in Vietnam and was decorated 
with the Vietnam Service Medal, Vietnam Campaign Medal with 
two campaign stars, and the Combat Infantryman Badge.  He 
contends that his current hearing loss is related to his 
active military service and is the result of his exposure to 
acoustic trauma from handling firearms and also combat 
service.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  38 U.S.C.A. § 
5103A.  The Veteran was provided a VA medical examination in 
July 2006, however, no opinion was provided by the examiner.  
The examiner stated she could not give an opinion "without 
resort to mere speculation."  It is also noted that the 
examiner was not in possession of the Veteran's claims file 
at the time the examination was administered.  Before the 
Board can rely on an examiner's conclusion that an etiology 
opinion would be speculative, the examiner must explain the 
basis for such an opinion.  Jones v. Shinseki, No. 07-3060, 
2010 WL 1131917, at *6 (Vet. App., March 25, 2010); see also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009) (The 
Secretary must ensure that any medical opinion, including one 
that states no conclusion can be reached without resorting to 
speculation, is based on sufficient facts or data).  In view 
of the foregoing, the Board finds that there is sufficient 
evidence to warrant remanding the case based upon an 
inadequate medical examination.
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA audiological examination.  The VA 
examiner should review pertinent documents 
in the Veteran's claims folder in 
conjunction with the examination report; 
this should be noted in the examination 
report.  For the purposes of providing 
this opinion the examiner will accept as 
fact the Veteran's exposure to acoustic 
trauma in service.  The examiner should 
conduct all tests deemed appropriate and 
discuss the nature and etiology of any 
bilateral hearing loss diagnosed.  The 
examiner is then requested to offer an 
opinion as to whether it is as least as 
likely as not 
(i.e. 50% or greater chance) that the 
Veteran's current bilateral hearing loss 
is related to his service in the military 
- in particular, to noise exposure he 
sustained while in the military.  The 
examiner should note the Veteran's in-
service noise exposure as a soldier who 
worked as an infantryman firing mortars 
from inside a half track (a type of 
mechanized mortar carrier).  The examiner 
should provide a complete rationale for 
any opinion provided.  
3.  After ensuring that the above 
development was complete, and the 
examination was adequate, and after 
completing any other development, the 
claim of entitlement to service connection 
for bilateral hearing loss should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

